NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted February 1, 2018* 
                                Decided February 12, 2018 
                                              
                                          Before 
 
                           DIANE P. WOOD, Chief Judge 
                            
                           MICHAEL S. KANNE, Circuit Judge
                            
                           AMY C. BARRETT, Circuit Judge 
 
No. 17‐1811 
 
CLARENCE MONTGOMERY,                              Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 14 C 3864   
VILLAGE OF POSEN, et al.,                          
      Defendants‐Appellees.                       Maria G. Valdez, 
                                                  Magistrate Judge. 
 
                                        O R D E R 

      Clarence Montgomery appeals the enforcement of a settlement agreement that he 
reached with the Village of Posen and village officials. Because the record shows that 
Montgomery entered into a valid agreement, we affirm. 



                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1811                                                                            Page 2 
 
        The case settled on the eve of trial. Montgomery had filed a civil‐rights complaint 
pro se against the Village, police officials, and building inspectors for allegedly violating 
his Fourth Amendment rights by searching his rented property. After denying the 
defendants’ motion for summary judgment, the district court held a settlement 
conference. The parties were initially unable to settle, and, after consenting to 
proceeding before the magistrate judge, they prepared for trial. Before the trial began, 
the parties renewed settlement talks with the magistrate judge. After several hours, they 
signed an agreement to end the case in exchange for a $10,000 payment to Montgomery 
and the defendants’ promise to move to dismiss with prejudice all administrative 
tickets issued to Montgomery as a result of the search of his property. 
        Three days later Montgomery moved to withdraw from the settlement. He 
argued that he felt under duress to sign because of time constraints and the judge’s 
comments. The judge supposedly had told him that the case was “not worth much,” 
and “I will shut you down, I will.” He asserted additionally that he could not read the 
settlement’s terms because of dim lighting. He later filed a memorandum in support of 
the motion, which added the argument that, without a vote from the village council 
approving the settlement, defense counsel lacked the authority to settle. Montgomery 
also moved for the judge to recuse herself. He argued that the judge showed her bias by 
stating during settlement negotiations that Montgomery’s “4th Amendment Rights are 
more like 1/4th Amendment Rights.” The defendants opposed Montgomery’s motions 
and moved to strike his memo in support of his motion to withdraw, on the grounds 
that it raised new arguments and Montgomery needed leave of court under Federal 
Rule of Civil Procedure 15(d) before it could be accepted. The judge denied the motion 
to recuse, ordered a hearing on Montgomery’s motion to withdraw, and deferred ruling 
on the defendants’ motion to strike. 
        At the hearing on the motion to withdraw the settlement agreement, 
Montgomery testified that he had been unprepared to negotiate terms of settlement 
because he planned only for trial. He also repeated that he signed the agreement 
because of the press of time and the judge’s comments. He was not sure what he was 
signing, he alleged, because of dim lighting that rendered the document unreadable. He 
only vaguely described the judge’s comments. He testified that she said “if I didn’t do—
respond in a favorable way, that everything would be over and I would walk away just 
like I came in.” After the hearing the judge ruled for the defendants. She granted their 
motion to strike Montgomery’s memorandum (for the reasons the defendants had 
raised), denied his motion to withdraw the settlement, and enforced the agreement. She 
did not credit his assertions that he settled under duress, or time pressure, or despite 
dim lighting. She added that he had participated in earlier negotiations that did not 
No. 17‐1811                                                                          Page 3 
 
result in settlement, and so he knew that he could refuse to settle for any reason. And, 
the judge explained, the remarks that Montgomery attributed to her could not 
reasonably be taken as a threat to penalize him if he did not settle.   
       On appeal Montgomery challenges these rulings. He argues that the judge 
abused her discretion by (1) striking his memorandum in support of his motion to 
withdraw the settlement; (2) enforcing the settlement despite his assertion of duress; 
and (3) denying his motion to recuse.   
        We begin with the decision to strike Montgomery’s memorandum of law. We 
review that ruling for abuse of discretion. Bernstein v. Bankert, 733 F.3d 190, 216 (7th Cir. 
2013). We will assume, as Montgomery argues, that the judge should not have treated 
his memorandum as a supplemental “pleading,” see Fed. R. Civ. P. 7(a) (motions and 
briefs are not “pleadings”), subject to Rule 15(d)(2). Even so, any error in striking the 
memo was harmless. The only consequence of striking it was that the judge did not rule 
on the legal argument that the village council must vote to approve the settlement. But 
that argument is meritless. Montgomery relies on Illinois Municipal Code, 65 ILL. COMP. 
STAT. ANN. 5/3.1‐40‐40. This law states, “The passage of … any resolution or motion … 
for the expenditure or appropriation of its money shall require the concurrence of a 
majority of all members then holding office on the city council[.]” This provision does 
not apply to municipalities that have opted for “home rule,” see City of Burbank v. Ill. 
State Labor Relations Bd., 185 Ill. App. 3d 997, 1004–05 (1989), and the Village of Posen is 
a home‐rule municipality, see Village of Posen v. Ill. Fraternal Order of Police, 2014 IL App. 
(1st) 133329, ¶ 61 n. 3 (2014). 
        That brings us to the judge’s decision to enforce the settlement. Montgomery 
repeats his arguments about duress: he was not prepared for settlement negotiations, 
the judge threatened to dismiss his case if he did not settle, and he could not read the 
terms. Illinois law governs the enforceability of the settlement agreement. See Lewis v. 
Sch. Dist. No. 70, 648 F.3d 484, 486 n.1 (7th Cir. 2011). Under that law duress is measured 
objectively; it occurs when “one is induced by a wrongful act or threat of another to 
make a contract under circumstances that deprive one of the exercise of free will.” Allen 
v. Bd. of Trustees of Cmty. Coll. Dist. No. 508, 285 Ill. App. 3d 1031, 1035 (1996); Rissman v. 
Rissman, 213 F.3d 381, 386 (7th Cir. 2000). We review the judge’s decision to enforce the 
settlement for abuse of discretion. See Dillard v. Starcon Intʹl Inc., 483 F.3d 502, 506 
(7th Cir. 2007). 
       The judge reasonably concluded that Montgomery did not show duress. He 
knew from the earlier, failed round of settlement talks that he was free to end the talks 
at any time for any reason, including dim lighting, lack of preparation, or inadequate 
No. 17‐1811                                                                            Page 4 
 
time to consider the terms. It is true that a judge may not threaten to penalize a party for 
refusing to settle. See Gevas v. Ghosh, 566 F.3d 717, 719 (7th Cir. 2009). But a judge “is not 
prohibited from expressing a negative opinion of a party’s claim during discussions as a 
means to foster an agreement.” Id. Even if we were to accept Montgomery’s description 
of the judge’s comments, those comments do not amount to duress. See id.   
        The final issue is the denial of Montgomery’s motion that the judge should have 
recused herself. The defendants respond that the appeal of that ruling is procedurally 
barred because he did not petition this court for a writ of mandamus. Such a petition is 
no longer required, Fowler v. Butts, 829 F.3d 788, 791 (7th Cir. 2016). We review this type 
of order de novo. Grove Fresh Distributors, Inc. v. John Labatt, Ltd., 299 F.3d 635, 639 
(7th Cir. 2002). A judge must recuse herself when she has a personal bias concerning a 
party, or when her impartiality might reasonably be questioned. See 28 U.S.C. § 455. 
Montgomery interprets the judge’s warning to “shut [him] down” and her description 
of his case as involving “1/4th Amendment rights” as threatening an adverse ruling. But 
judges’ adverse rulings or expressions of doubts about the strength of a case do not 
establish bias or partiality. See Tezak v. United States, 256 F.3d 702, 718 (7th Cir. 2001); 
Brokaw v. Mercer Cnty., 235 F.3d 1000, 1025 (7th Cir. 2000). A reasonable person would 
not find that these remarks reveal a “deep‐seated favoritism or antagonism as would 
make fair judgment impossible.” Liteky v. United States, 510 U.S. 540, 555 (1994). 
                                                                                 AFFIRMED.